DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks to the application 16/937,139 filed on 07/28/2022.
Claims 1, 6-7, 11-16 and 19 have been amended; claims 1, 12 and 16 are independent claims and claim 5 has been cancelled.  Claims 1-4 and 6-20 have been examined and are pending in this application.
Applicant Arguments/Remarks, filed 07/28/2022, with respect to claims 1-20 have been fully considered and are persuasive. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a non-blocking token authentication cache. In various embodiments, a server computer system receives a request for service from a client device, with the request including an authentication token issued by an authentication service. The server computer system accesses a cache of previously received validation responses from the authentication service to determine whether one of the validation responses indicates that the authentication token has already been validated by the authentication service. In response to determining that the cache includes a validation response indicating that the authentication token has already been validated by the authentication service, the server computer system first provides a response to the request for service to the client device, and then contacts the authentication service to determine whether the authentication token is still valid.


With examiner’s thorough search, the closest prior art is NPL, Richer “OAuth 2.0 Token Introspection”, Oct. 2015, 18 pages.


Richer discloses a method for a protected resource to query an OAuth 2.0 authorization server to determine the active state of an OAuth 2.0 token and to determine meta-information about this token. OAuth 2.0 deployments can use this method to convey information about the authorization context of the token from the authorization server to the protected resource.

However, none of Richer teaches or suggests, particularly: “A method, comprising: receiving, by a server computer system from a client device, a request for service, wherein the request includes an authentication token issued by an authentication service; accessing, at the server computer system, a cache of previously received validation responses from the authentication service to determine whether one of the validation responses indicates that the authentication token has already been validated by the authentication service; and in response to determining that the cache includes a validation response indicating that the authentication token has already been validated by the authentication service, the server computer system: providing, to the client device, a response to the request for service, wherein the response is provided based on the validation response and not on token validity information about the authentication token that is stored by the authentication service; and contacting, as part of processing the request for service, the authentication service to determine whether the authentication token is still valid and should be revalidated; and in response to determining from the authentication service that the authentication token is still valid, extending a time period during which the validation response is valid.” The same reasoning applies to independent claims 12 and 16. Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499 
09/02/2022